Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 5, 6 10-13, 21 and 26-29 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group II, claims 5, 6, 10-13, 21 and 26-29, directed to a method; and the election of Species with traverse as follows: 
Species (A): wherein the maximum of ten (10) proteins comprise CLEC4C, ARHGEF25, ADAMTS2, LEP, ARRDC2, SKIL, PAPPA2, VSIG4, ARRDC4, and NES (claim 21);
Species (B): wherein the proteins are as recited in section (g) (instant claim 10); and
Species (C): wherein the number of proteins is one or more proteins (instant claim 10);
Species (D): rendered moot;
Species (E): wherein sequencing comprises massively parallel sequencing of clonally amplified molecules (instant claim 5); and
Species (F): wherein the sample is a blood sample (instant claim 26), in the reply filed on December 13, 2021 is acknowledged.  

The traversal is on the grounds that: (a) regarding Species (E) is that the generic claim includes sufficiently few species such that a search and examination of all of the species at one time would not impose a serious search burden on the Examiner (Applicant Remarks, pg. 3; first full paragraph, lines 3-5); (b) claims 5 and 6 are not species of the same generic grouping (Applicant Remarks, pg. 3; first full paragraph, lines 7-8); (c) regarding Species (F) is that the generic claims includes sufficiently few species such that a search and examination of all of the species at one time would not impose a serious search burden on the Examiner (Applicant Remarks, pg. 3; first partial paragraph, lines 6-8); and (d) claims 11-
Regarding (a) and (c), Applicant’s arguments have been fully considered and, although they are not found persuasive. Applicant’s assertion that there is no serious search burden on the Examiner to search all species at one time, is not found persuasive. It is noted that search burden is not a criterion for restriction under 35 U.S.C. 121 and 372.
Regarding (b) and (d), Applicant’s arguments have been fully considered and, although they are not found persuasive. Applicant’s assertion that claims 5 and 6 (and claims 11-13 and 26) are not species of the same generic grouping, is not found persuasive. It is noted in MPEP 806.04(f) recites that; “claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first”. Regarding species (E), claim 5 discloses limitations for the first species (e.g., sequencing comprises massively parallel sequencing) that are not disclosed in the species of claim 6 (e.g., sequencing comprising RNA sequencing). Thus, claim 5 encompasses the sequencing of all nucleic acids including RNA by massively parallel sequencing; while claim 6 encompasses only RNA sequencing by any method. Regarding Species (F), claims 11-13 and 26 each disclose a limitation for a first species that is not recited in a second species, such that each claim encompasses different biosamples (e.g., plasma obtained from any subject at any time; any biosample sample from a pregnant female at 16 weeks gestation; any biosample sample from a pregnant female at 20 weeks gestation; and a blood sample that is collected, shipped and/or stored in a tube). Thus, the species are mutually exclusive.

Claims 6 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 5, 10, 21 and 26-29 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed December 6, 2019 is a 371 (National Stage) of PCT/US2019/ 033964, filed May 24, 2019, which claims the benefit of US Provisional Patent Application No. 62/848,219, filed May 15, 2019, and which claims the benefit of US Provisional Patent Application No. 62/676,436, filed May 25, 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 5, 2021 and November 5, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on May 5, 2021 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Foreign Patent Reference 1: WO065629 of the IDS filed on May 5, 2021 has not been considered because a copy of the document has not been provided.

(b)	Foreign Patent Reference 2: WO097051 of the IDS filed on May 5, 2021 has not been considered because a copy of the document has not been provided.

(c)	Foreign Patent Reference 3: WO132244 of the IDS filed on May 5, 2021 has not been considered because and no copy of the document has been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Claim Objection/Rejections
Claim Objection



(2)	Claims 10,  21, 28 and 29 are objected to because of the following informalities: Claims 10,  21, 28 and 29 recite an abbreviation such as “C-RNA”, “CLEC4C”; “ARHGEF25”; “ADAMTS2”; “ARRDC2”; “SKIL”; “VISG4”; “ARRDC4”; “NES”; “LEP” and “PAPPA2”, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objection
Claims 10, 21, 26, 28 and 29 are objected to because of the following informalities:  Claim 10, for example, recites the term “wherein the protein coding sequences encoded by the enriched C-RNA molecules includes at least a portion of a protein are selected from one or more of CLEC4C...and NES” in lines 12-14. Thus, claims 10, 21, 26, 28 and 29 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the protein coding sequences encoded by the enriched C-RNA molecules includes at least a portion of a protein selected from the group consisting of CLEC4C...NES and combinations thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5, 10, 21 and 26-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 is indefinite for the recitation of the term “sequencing of clonally amplified molecules” in lines 1-2 because claim 10 does not recite the clonal amplification of any molecules and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “the biosample” in lines 3, 4 and 5. There is insufficient antecedent basis for the term “the biosample” in the claim because claim 1, line 2 recites the term “a biological sample”. The Examiner suggests that Applicant amend the claim to recite, for example, “treating the biological sample with a DNase”.
Claim 10 is indefinite for the recitation of the term “(exome enrichment)” in lines 6-7 due to the use of use parentheses to comment on or qualify part of the claim. It is unclear whether the limitations in parentheses refer to limitations in the claim; whether the term “exome enrichment” is the same as (or different from enriching DNA; whether the term is meant to indicate a synonym; and/or whether the term within the parenthesis is an example of a preferred embodiment. Accordingly, the metes and bounds of the claim are not clear. 
Claims 10, 21, 28 and 29 are indefinite for the recitation of the term “the enriched C-RNA” or “the C-RNA” such as recited in claim 10, lines 9 and 10. There is insufficient antecedent basis for the terms “the enriched C-RNA” and “the C-RNA” in the claim. Moreover, it is completely unclear as the identity and/or origin of the “C-RNA”; whether the term “C-RNA” refers to ‘complementary RNA’ or ‘circulating RNA’; whether the term refers to some unidentified protein; and/or how “C-RNA” is synthesize or obtained. Moreover, claim 1 recites that RNA is converted to cDNA for analysis, such that it is unclear how “C-RNA” is related to the sample and/or to the protein coding sequences encoded by cDNA and, thus, the metes and bounds of the claim cannot be determined.
Claim 21 is indefinite for the recitation of the term “ADAMTS2, ARHGEF25, ARRDC2, CLEC2, LEP, PAPPA2 and VSIG4...and SKIL” lines 1-9 because claim 21 depends from claim 10, wherein claim 
Claim 26 is indefinite for the recitation of the term “sample” in line 1 because it is unclear whether the sample referred to in claim 26 is the same biological sample referred to in claim 10; or whether the sample of claim 26 is a different sample from the biological sample referred to in claim 10 and, thus, the metes and bounds of the claim cannot be determined.
Claim 26 is indefinite for the recitation of the term “stored in a tube” in line 2 because it is unclear whether the term refers to a blood sample that is “collected in a tube”, “shipped in a tube” and/or “stored in a tube”; or whether the term refers to a blood sample that is collected (by any method), shipped (by any method), and/or “stored in a tube” and, thus, the metes and bounds of the claim cannot be determined.
Claim 26 is indefinite for the recitation of the term “cell- and DNA-stabilizing properties” in lines 2-3 because it is unclear as to what “cell- and DNA-stabilizing properties” are encompassed by the term, such that it is unclear whether the term encompasses stabilizing techniques and/or compounds such as ice crystals, enzymes, preservatives, membranes including coated or treated membranes, pores of a specific size, the cells or DNA are immobilized on a support, the samples are shipped in a labeled box, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 27 is indefinite for the recitation of the term “Streck Cell-Free DNA BCT®” in lines 1-2 due to the use of a trademark or trade name because it is unclear what blood collection tubes are encompassed by the term “Streck Cell-Free DNA BCT®”. Where a trademark or trade name (research designation) is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a software package used for mapping and visualizing sorted raw sequencing reads (See Qui et al., BioTechniques 36:702-707; April 2004) and, accordingly, the identification/descriptions are indefinite.

Claim 29 is indefinite for the recitation of the term “the pregnant woman” in line 4. There is insufficient antecedent basis for the term “the pregnant woman” in the claim because claim 10 recites the term “a pregnant female”.
Claim 29 is indefinite for the recitation of the term “increased risk” in line 4 because the term “increased” is relative terms that renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of risk as compared to some other value that qualifies as an “increased risk”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 21 and 28 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites (in part) “wherein sequencing comprises massively parallel sequencing of clonally amplified molecules” in lines 1-2. Claim 5 depends from claim 10. Claim 10 does not recite clonal 
Claim 21 recites (in part) “wherein the protein coding sequencing encoded by the C-RNA molecules consist essentially of: ADAMTS2, ARHGEF25, ARRDC2, CLEC2, LEP, PAPPA2 and VSIG4;...and SKIL” lines 1-9. Claim 21 depends from claim 10. Claim 10 recites “any one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES” in lines 12-13, such that claim 10 does not recite “LEP” and “PAPPA2”. Thus, claim 21 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 recites (in part) “at least a portion of a protein selected from PAPPA2, LEP and/or CRH” in lines 2-3. Claim 28 depends from claim 10. Claim 10 recites “any one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES” in lines 12-13, such that claim 10 does not recite any of PAPPA2, LEP and/or CRH. Thus, claim 28 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 10, 21 and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon in the form of a portion of a naturally occurring protein in a biological sample comprising any one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES which is correlated with preeclampsia and/or a risk of preeclampsia in a pregnant female; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of a general computer to carry out generic computer functions. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 5, 10, 21 and 26-29 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, instant claim 10 is broadly directed to a method comprising: obtaining a biological sample

Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that instant claims 5, 10, 21 and 26-29 are directed to a natural phenomenon in the form of a portion of a naturally occurring protein in a biological sample comprising any one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES which are correlated with preeclampsia and/or a risk of preeclampsia in a pregnant female; and an abstract idea in the form of an abstract idea including mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process that can be performed in the human mind (including observation, judgement and opinion), and the use of a general computer to carry out generic computer functions. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to an a judicial exception in the form of a natural phenomenon in the form of obtaining a biological sample from a pregnant female; synthesizing cDNA; enriching the cDNA sequence; and sequencing the protein coding sequences to identify one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES, wherein the presence of any of the protein coding sequences is correlated with preeclampsia and/or a risk of preeclampsia; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process that can be performed in the human mind (including observation, judgement and opinion), and the use of a general computer to carry out generic computer functions such as in the form of sequencing and/or identifying specific protein coding sequences. Instant claim 10 recites: “obtaining a biological sample from a pregnant female, removing intact cells from the biosample, treating the biosample with a deoxynuclease (DNase) to remove cell free DNA (cfDNA)” in lines 1-4; “synthesizing cDNA from RNA molecules in the biosample” in line 5; “enriching the cDNA sequences for DNA sequences that encode proteins” in line 6; “sequencing the resulting enriched cDNA sequences” in line 8; and “identifying protein coding sequences encoded by the enriched C-RNA molecules, wherein protein coding sequences encoded by the C-RNA molecules include at least a portion of a protein selected from CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES” in lines 10-13, which resemble “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, dependent limitations including claims 5, 21 and 26-29 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 26 recites “wherein sample is a blood sample and the blood samples is collected, shipped and/or stored in a tube that has cell- and DNA-stabilizing properties”; while claim 28 recites, “wherein the protein coding sequences encoded by the C-RNA molecules further comprises at least a portion of a protein selected from PAPPA2, LEP and/or CRH” in lines 1-3; while claim 29 recites “wherein the identification of protein coding sequences encoded by the C-RNA molecules encoding a coding region of one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES is indicative of preeclampsia and/or an increased risk for preeclampsia in the pregnant woman” in lines 1-4. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to the system are covered. For instance, the claims are recited without any specificity as to the particular biological sample; species of pregnant female; weeks of gestation; the method of obtaining; the method of removing intact cells; the method of treating the biosample with DNase; the location of the cell-free DNA; the method of synthesizing cDNA; the RNA molecules; the C-RNA molecules; the method of enriching cDNA sequences; the method of sequencing; the method of identifying protein coding sequences; and/or the size and/or identity of the portions of the proteins selected from CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES. The claims amount to nothing more than a computer system in communication with various electronic components. Koh et al. (paragraphs [0007]; [0059]; [0101]; and [0160]); that a whole-exome sequencing study was conducted to analyze the of genetic components of preeclampsia including variants associated with preeclampsia status, wherein genes associated with preeclampsia include ARHGEF25 and SKIL was known in the art as evidenced by Hansen et al. (PLoS One, 2018; Abstract; and Appendix S1, pgs. 31 and 33); a method for detecting the biomarker-morphological profile of a cell comprising: (a) providing a sample comprising cells from a subject; (b) contacting the cells with a plurality of functionalized nanoparticle species; (c) adhering the functionalized nanoparticle-cell complexes to a substrate; (d) illuminating the functionalized nanoparticle-cell complexes with evanescent light and detecting the resonant light scattering to obtain a biomarker signature of each observed cell; (e) contacting the substrate-adhered cells with an optical contrast agent; (f) imaging morphological features; associating the morphological features of the contacted cells with the biomarker signature of each substrate-adhered cell to detect the biomarker-morphological profile of each cell; and (h) diagnosing the subject’s condition based on the biomarker-morphological profile of each cell, wherein the condition can include or exclude preeclampsia, wherein polynucleotides include cDNA from isolated RNA; and that the biomarker binding moiety such as an antibody or fragment thereof or other biomarker binding moiety that binds to any of the biomarkers in Table 1 including CD303 (BDCA2, HECL) (interpreted as CLEC4C), Nestin, and Leptin/OB was known in the art as evidenced by Adams et al. (US20170234874, published August 17, 2017; paragraphs [0033]-[0040]; [0063]; [0193]; [0207], lines 3-7; [0250]; and pg. 16, Table 1, col 1); and it was known that eight (8) genes that were specifically up-modulated in severe preeclampsia (PE) compared with NT controls, but that were not modulated in non-severe PE include C1QB, C4BPA and VSIG4 genes, such that specific modulation of genes including VSIG genes was confirmed by qRT-PCR (Table 5), and the severity ratio was higher for VISG4 (severe/non-severe ration = 8.8) than other genes, such that the approach identified potential diagnostic biomarkers of PE severity as evidenced by Textoris et al. (PLoS One, 2013; pg. 5, col 1, first full paragraph; and pg. 6, col 2, Table 5). Thus, methods for the detection and sequencing of proteins and/or fragments thereof obtained from a biological sample were well known, purely conventional, or routine in the art including the detection and analysis of proteins associated with preeclampsia. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 5, 21 and 26-29 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 10, significantly different. For example, claim 5 encompasses the invention according to claim 10, wherein sequencing comprises massively parallel sequencing of clonally amplified molecules, but it does not add anything that makes the natural phenomenon in claim 10 significantly different.
In light of the above consideration and the new guidance, claims 5, 10, 21 and 26-29 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 5, 10 and 26-29 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Koh et al. (US Patent Application Publication No. 20160289762, published October 6, 2016) as evidenced by Diaz et al. (PLoS One, 2016, 11(11), 1-18).
Regarding claims 5, 10 and 26-29, Koh et al. teach an invention that relates to methods for assessing a neurological disorder by characterizing circulating nucleic acids in a blood sample, wherein the method comprises obtaining RNA present in a blood sample of a patient suspected of having a neurological disorder, determining the level of RNA present in the sample that is specific to brain tissue, comparing the sample level of RNA to a reference level of RNA specific to brain tissue, determining whether a difference exists between the sample level and the reference level, and indicating a neurological disorder if a difference is determined (interpreted as obtaining a biological sample; blood sample; and identifying protein coding sequences, claims 1 and 26) (Abstract). Koh et al. teach that the methods can be used to asses likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development (interpreted as a pregnant female; and preeclampsia, claims 1 and 29) (paragraph [0059], lines 11-13). Koh et al. teach that the plasma RNA profiles of 5 pregnant women were collected during the first trimester, second trimester, post-partum, as well as, those of 2 non-pregnant female donors and 2 male donors using both microarray and RNA-Seq; and that blood samples were collected in an EDTA tube (interpreted as a pregnant female; and encompassing biosamples collected and/or stored in a tube that has stabilizing properties including a Streck cf DA BCT, claims 1, 26 and 27) (paragraphs [0096]; and [0099]), wherein it is known that whole blood shipped in Streck Cell-Free DNA BCT blood collection tubes (cfDNA BCTs) which have cell- and DNA-stabilizing properties can be used for downstream liquid biopsy using BEAMing and Safe-SeqS as evidenced by Diaz et al. (Abstract; Objectives and Conclusions). Koh et al. teach that the invention includes obtaining RNA from a blood sample of a patient, wherein the RNA is converted to cDNA (interpreted as blood sample; pregnant female; synthesizing cDNA from RNA, claims 1 and 26) (paragraph [0007], lines 1-5). Koh et al. teach that the cDNA was fragmented using DNase I and labeled with biotin, followed by hybridization to Affymetrix GeneChip ST 1.0 microarrays, and sequenced using the Illumina sequencing platforms (interpreted as treating with DNase; sequencing including massively parallel sequencing of clonally amplified molecules, claims 1 and 5) (paragraph [0101]). Koh et al. teach that differential gene expression analysis was performed using edgeR, a set of library functions that are specifically written to analyze digital gene expression data, such that Gene Ontology was then performed using DAVID to identify significantly enriched GO terms (interpreted as identifying protein coding sequences encoded by the enriched C-RNA molecules, claim 1) (paragraph [0103]). Koh et al. teach that any known sequencing method can be used to sequence the amplified cDNA mixture including whole transcriptome shotgun sequencing (RNA-Seq) using any of a variety of next-generation sequencing platforms such as the Illumina Genome Analyzer platform, ABI Solid Sequencing platform, or Life Science’s 454 Sequencing platform (interpreted as massively parallel sequencing clonally amplified molecules, claim 5) (paragraph [0076]). Koh et al. teach the identification of CRH, LEP, PAPPA2, NES and VSIG4 (interpreted as CRH, LEP, PAPPA2, NES and VSIG4, claims 1, 28 and 29) (pg. 20, col 2, CRH; pg. 28, col 1, LEP; pg. 30, col 2, NES; and pg. 31, col 2, PAPPA2).
Koh et al. do not specifically exemplify protein coding sequences consisting essentially of the recited proteins (clam 21).
Koh et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 5, 10, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US Patent Application Publication No. 20160289762, published October 6, 2016) in view of Hansen et al. (PLoS One, 2018, 1-16; and S1 Appendix, Supplementary Methods, 2018, 1-36) as evidenced by Diaz et al. (PLoS One, 2016, 11(11), 1-18); and UCLA Health System (UCLA Molecular Diagnostics Laboratories, 2012, 1-36, 119 and 509).
Regarding claims 5, 10, 21 (in part) and 26-29, Koh et al. teach an invention that relates to methods for assessing a neurological disorder by characterizing circulating nucleic acids in a blood sample, wherein the method comprises obtaining RNA present in a blood sample of a patient suspected of having a neurological disorder, determining the level of RNA present in the sample that is specific to brain tissue, comparing the sample level of RNA to a reference level of RNA specific to brain tissue, determining whether a difference exists between the sample level and the reference level, and indicating a neurological disorder if a difference is determined (interpreted as obtaining a biological sample; blood sample; and identifying protein coding sequences, claims 1 and 26) (Abstract). Koh et al. teach that the methods can be used to asses likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development (interpreted as a pregnant female; and preeclampsia, claims 1 and 29) (paragraph [0059], lines 11-13). Koh et al. teach that the plasma RNA profiles of 5 pregnant women were collected during the first trimester, second trimester, post-partum, as well as, those of 2 non-pregnant female donors and 2 male donors using both microarray and RNA-Seq; and that blood samples were collected in an EDTA tube (interpreted as a pregnant female; and encompassing biosamples collected and/or stored in a tube that has stabilizing properties including a Streck cf DA BCT, claims 1, 26 and 27) (paragraphs [0096]; and [0099]), wherein it is known that whole blood shipped in Streck Cell-Free DNA BCT blood collection tubes (cfDNA BCTs) which have cell- and DNA-stabilizing properties can be used for downstream liquid biopsy using BEAMing and Safe-SeqS as evidenced by Diaz et al. (Abstract; Objectives and Conclusions). Koh et al. teach that the invention includes obtaining RNA from a blood sample of a patient, wherein the RNA is converted to cDNA (interpreted as blood sample; pregnant female; synthesizing cDNA from RNA, claims 1 and 26) (paragraph [0007], lines 1-5). Koh et al. teach that the cDNA was fragmented using DNase I and labeled with biotin, followed by hybridization to Affymetrix GeneChip ST 1.0 microarrays, and sequenced using the Illumina sequencing platforms (interpreted as treating with DNase; sequencing including massively parallel sequencing of clonally amplified molecules, claims 1 and 5) (paragraph [0101]). Koh et al. teach that differential gene expression analysis was performed using edgeR, a set of library functions that are specifically written to analyze digital gene expression data, such that Gene Ontology was then performed using DAVID to identify significantly enriched GO terms (interpreted as identifying protein coding sequences encoded by the enriched C-RNA molecules, claim 1) (paragraph [0103]). Koh et al. teach that any known sequencing method can be used to sequence the amplified cDNA mixture including whole transcriptome shotgun sequencing (RNA-Seq) using any of a variety of next-generation sequencing platforms such as the Illumina Genome Analyzer platform, ABI Solid Sequencing platform, or Life Science’s 454 Sequencing platform (interpreted as massively parallel sequencing clonally amplified molecules, claim 5) (paragraph [0076]). Koh et al. teach the identification of CRH, LEP, PAPPA2, NES and VSIG4 (interpreted as CRH, LEP, PAPPA2, NES and VSIG4, claims 1, 28 and 29) (pg. 20, col 2, CRH; pg. 28, col 1, LEP; pg. 30, col 2, NES; and pg. 31, col 2, PAPPA2), wherein additional proteins including ADAMTS2, ARHGEF25, ARRDC2, ARRDC4, CLEC4C UCLA Health System (pgs. 11, 33-36, 119 and 509). Koh et al. teach that the methods are useful to identify one or more biomarkers associated with a neurological disorder; and that high throughput microfluidics chip allows for simultaneous measurements of brain specific transcripts, which can improve the classification process (paragraphs [0010]; and [0088]).
Koh et al. do not specifically exemplify the protein-coding sequences consisting essentially of the combinations of proteins as recited in instant claim 21 (claim 21, in part).
 Regarding claim 21 (in part), Hansen et al. teach that Novogene performed whole-exome sequencing blinded to preeclampsia status for comparison between cases and controls were filtered in the Ingenuity Variant Analysis software, wherein two different strategies were applied: (i) a disease association panel approach, which included variants in single genes associated with established clinical risk factors for preeclampsia; and (ii) a gene panel approach, which included biological pathways harboring genes previously reported to be associated with preeclampsia (interpreted as exome enrichment) (Abstract, lines 7-13). Hansen et al. teach in the S1 Appendix an initial filtering according to biological mechanism, wherein protein coding sequences include ADAMTS2, ARHGEF25, LEP, NES and SKIL (interpreted as ADAMTS2, ARHGEF25, LEP, NES and SKIL, claim 26) (pg. 4, last full paragraph; pg. 4, last partial paragraph, lines 1-2; S1 Appendix: pgs. 11, 17, 25, 28 and 30). Hansen et al. teach that it is biologically plausible that preeclampsia susceptibility genes are under negative evolutionary control, thereby keeping the population frequencies of susceptibility variants low, such that the present study indicates that genetic markers carry a minor potential for predicting preeclampsia; and that future studies should focus on the clinical impact of reduced genetic variability in women suffering from preeclampsia (pg. 12, last full paragraph; and pg. 13, first full paragraph).
Although the combined references of Koh et al. and Hansen et al. do not specifically exemplify the protein-coding sequences consisting essentially of the combinations of proteins as recited in instant claim 21, Koh et al. teach obtaining RNA from a biological sample, synthesizing cDNA, and the identifying proteins that are associated with a neurological disorder and/or that are associated with female pregnancy including CRH, LEP, PAPPA2, NES and VSIG4 that are useful to assess the likelihood of UCLA Health System; while Hansen et al. teach whole-exome amplification and sequencing of blood samples obtained from pregnant women in order to assess preeclampsia status by comparing cases and controls using Ingenuity Variant Analysis software, wherein protein coding sequences detected include ADAMTS2, ARHGEF25, LEP, NES and SKIL, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that a biological sample from a patient can be assayed to assess health status including the presence or absence of anomalies in pregnancy, wherein protein coding sequences consisting essentially of ADAMTS2, CLEC4C, ARHGEF25, ARRDC2 and SKIL can be immobilized on a high throughput microfluidics chip for simultaneous measurements and/or assessment of the differential expression of specific transcripts including pregnancy associated transcripts, to create disease-association panels and/or to create gene-association panels; and/or to identify one or more biomarkers associated with a particular disease or disorder. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting variants associated with specific diseases or conditions as exemplified by Hansen et al., it would have been prima facie obvious 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 5, 10, 21 and 26-29 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/Amy M Bunker/
Primary Examiner, Art Unit 1639